Title: From Thomas Jefferson to James Ronaldson, 25 February 1806
From: Jefferson, Thomas
To: Ronaldson, James


                        
                            Washington Feb. 25. 06.
                        
                        Th: Jefferson presents his compliments to mr Ronaldson & his thanks for the samples of Alms-house
                            manufactures. he will take pleasure in exhibiting them to the members of the National legislature as proofs of our
                            internal resources, which is the best way he can profit the public by Mr. Ronaldson’s attentions in this instance.
                    